DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/370,919, filed on 12/6/16.

Claim Objections
Claims 1-18 are objected to because of the following informalities.  Appropriate correction is required.
In claim 1, lines 16-17, the phrase “the second connection points” should be changed to -- the second connection point -- to provide proper antecedent basis. 
In claim 2, line 1, the word -- the -- should be inserted before the phrase “initial offset angle”.
In claim 6, line 2, the word -- a -- should be inserted before the word “ratchet”.  In line 2, the phrase “a ratchet” should be changed to -- the ratchet --.  In line 3, the word -- the -- should be inserted before the phrase “one or more compressed states”.
In claim 14, line 3, the phrase “the suspension beams” should be changed to -- the suspension spring -- to provide proper antecedent basis.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,710,870 (Hennes et al.). Although the claims at issue are not identical, they are not patentably distinct from each other because of all the claimed elements and limitations in the Instant application are claimed in the Hennes et al. patent.  At the same time, claims 15-18 of the Instant application claim the features and characteristics regarding to a parasitic spring.  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have readily recognize the advantages and desirability of employing a parasitic spring to reduce undesired mechanical damping to provide a mode-matched resonator (as evidenced by U.S. Patent Application Publication 2016/0109258 in paragraphs [0035] to [0037]).  Therefore, the claims in the Instant application are not patentably distinct from the claims in the Hennes et al. patent.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-3, 8, 10-12 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent 5,563,343 (Shaw et al.).
With regards to claim 1, Shaw et al. discloses a microelectromechanical accelerometer comprising, as illustrated in Figures 1-16, a MEMS sensor 100,250; a support structure 64 (e.g. substrate); a plurality of suspension springs 132,142,262,264 (Figures 6,11) connected to the support structure; a proof mass 102,254 flexibly suspended by the suspension springs forming a proof mass-spring system such that the proof mass configured to move in a sensing 
With regards to claim 2, Shaw et al. further discloses the initial offset angle introduces for each of the suspension springs a force component perpendicular to the sensing direction and a force component in the sensing direction.  (See, column 7, line 60 to column 8, line 6).
With regards to claim 3, Shaw et al. further discloses at least one actuator 270,272 for mechanically applying the compressive force to the suspension springs 132,134,262,264.  (See, column 10, line 40 to column 11, line 6).
With regards to claim 8, Shaw et al. further discloses at least part of the at least one suspension spring 262,264 is configured as a curved beam.  (See, as observed in Figure 11).
With regards to claim 10, Shaw et al. further discloses the proof mass 254 is a substantially planar element such that a direction of the compressive force is in the plane of proof mass.  (See, column 10, lines 36-67; Figure 11).

With regards to claim 12, Shaw et al. further discloses the proof mass 254 further comprises one or more capacitive elements 256,258 for detecting movements of the proof mass.  (See, column 10, line 31 to column 11, line 6).
With regards to claim 14, Shaw et al. further discloses the suspension beams 262,264 are configured for keeping the proof mass 254 at an equilibrium position when a preloading force is applied on the suspension beams.  (See, column 12, lines 5-34).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 4-7, 9 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 5,563,343 (Shaw et al.) in view of U.S. Patent Application Publication 2006/0291794 (Liu et al.).
With regards to claim 4, Shaw et al. does not disclose a locking mechanism for maintaining a predetermined compressive force to the at least one suspension spring.

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have readily recognize the advantages and desirability of employing the locking mechanism as suggested by Liu et al. to the device of Shaw et al. to prevent and avoid misalignment in the z-direction and to provide sufficient displacement, restoring and suspension forces through the actuator and the suspension springs.  (See, paragraphs [0013] to [0015], [0046] to [0050] of Liu et al.).
With regards to claim 5, Liu et al. further discloses the locking mechanism 220 is configured for switching the at least one suspension spring 270 from a non-compressed state to one or more compressed states.  (See, paragraphs [0046] to [0050]).
With regards to claim 6, Liu et al. does not specify such parameter (e.g. the locking mechanism comprises at least one ratchet and a pawl such that the at least a ratchet comprising one or more ratchet positions associated with one or more compressed states respectively) as in the claim.  However, to have set such structural feature as in the claim is considered to have been a matter of optimization and possibilities that would have been obvious to an artisan of ordinary skill in the art before the effective filing date of the claimed invention without departing from the scope of the invention and without altering and/or changing the operation and/or function of the locking mechanism, namely to control and maintain the compression force to the suspension springs.
With regards to claim 7, Liu et al. further discloses the locking mechanism 220 comprises a two state locking spring system connected to the suspension spring for switching the at least one suspension spring between a non-compressed state and a compressed state.  (See, paragraphs [0045] to [0053], [0063]).

With regards to claim 13, the references, Shaw et al. and Liu et al., do not specify such parameter (e.g. the at least one suspension spring is mechanically preloaded using an electro-thermal actuator comprising an V-shaped suspended conductive beam wherein a tip of the V-shaped suspended conductive beam is displaced in a predetermined direction as a function of the current that runs through said conductive beam) as in the claim.  However, to have set such structural features as in the claim is considered to have been a matter of optimization and possibilities that would have been obvious to an artisan of ordinary skill in the art before the effective filing date of the claimed invention without departing from the scope of the invention.

Claims 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 5,563,343 (Shaw et al.) in view of U.S. Patent Application Publication 2016/0109258 (Boser et al.).
With regards to claim 15, Shaw et al. does not disclose a parasitic spring connected to the support structure and the proof mass.
Boser et al. discloses a MEMS sensor comprising, as illustrated in Figures 1-8, a MEMS sensor 10; a support structure 20; a plurality of suspension springs 22 connected to the support structure; a proof mass 12 flexibly suspended by the suspension springs forming a proof mass-spring system such that the proof mass configured to move in a sensing direction (e.g. x-direction or y-direction) along a sensing axis (e.g. x-axis or y-axis) of the sensor; a parasitic 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to have readily recognize the advantages and desirability of employing the parasitic spring as suggested by Boser et al. to the system of Shaw et al. to reduce undesired mechanical damping to provide a mode-matched resonator.  (See, paragraphs [0035] to [0037]).
With regards to claim 16, the references do not explicitly specify the parasitic spring is configured to provide a compressive force in the sensing direction to compensate part of the gravity when the sensing axis of the sensor has a component along the direction of gravity.  However, to have set such characteristics as in the claim along with the teaching of Shaw et al. regarding the compression force along the direction of gravity as in claim 1 is considered to have been a matter of optimization and choice possibilities that would have been obvious to an artisan of ordinary skill in the art before the effective filing date of the claimed invention without departing from the scope of the invention.
With regards to claim 17, Boser et al. further discloses at least one actuator for mechanically applying the compressive force to the parasitic spring.  (See, paragraphs [0029] to [0031]).
With regards to claim 18, the references do not explicitly specify a locking mechanism for maintaining a predetermined compressive force to the parasitic spring.  However, to have set such characteristics as in the claim along with the teaching of Shaw et al. for the locking mechanism as in claim 4 is considered to have been a matter of optimization and choice possibilities that would have been obvious to an artisan of ordinary skill in the art before the effective filing date of the claimed invention without departing from the scope of the invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Helen C Kwok whose telephone number is (571)272-2197.  The examiner can normally be reached on Monday to Friday, 7:30 to 4:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571)272-2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/HELEN C KWOK/Primary Examiner, Art Unit 2861